Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 06/28/2022 regarding to the application 16/927,512 filed on 07/13/2020.
Claims 3, 5, 10, 12, 16, and 18 are Previously cancelled; and claims 1, 2, 4, 6-9, 11, 13-15, 17, and 19-21 are amended. Claims 1, 2, 4, 6-9, 11, 13-15, 17, and 19-23 are currently pending for consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. 
Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). 
See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.


Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner s response set forth below.
Applicant’s arguments, see Arg. page 9-11, filed on 06/28/2022, with respect to the “1. Claim Rejections - 35 USC § 101” with “… Applicant respectfully disagrees, and asserts that the claims as amended do indeed improve the field of text analytics… “ have been fully considered but they are not persuasive, because the claim languages of claims 1, 8, and 14 are extracting a text document by identifying and determining the generic leading edge and tailing edge instead of more specifically how the text analysis to further process a document. The applicant need to point out specific portions of the specification that point toward an improvement in the existing technology of the faults of the current technology and how this invention builds on that. The dependent claims merely required the data to be of a certain format which is an insignificant extra solution activity (Selecting a particular data source or type of data to be manipulated). See MPEP 2016.05(g).

Applicant’s arguments, see Arg. page 11-12, filed on 06/28/2022, with respect to the “2. Claim Rejections - 35 USC § 102” with “… ‘extracting, by one or more processors, a complete version of the text element depicted in the fixed layout version of the document, from the plain text version of the document, utilizing the determined text at the leading edge of the text element and the determined text at the trailing edge of the text element’… Applicant asserts that Bruno fails to disclose all limitations of claim 1, and similarly claims 8 and 15,…” have been fully considered but they are not persuasive, because although Bruno discloses extracts/reorders text from unstructured sources, such as PDF sources, to a stream of characters coinciding with the intended reading flow of the document (see col 8 ln 56-61), however, Bruno also discloses 
a document with contents was created includes any file, text (i.e. plain text version), article or source of data for use in IBM WatsonTM QA system to make a variety of knowledge extracted from or represented in documents, network sources and/or structured data sources (see [col 5 ln 50-61]) and utilizes NLP to extract content from online sources, e.g., search engines, text processors, etc., (i.e. plain text version), would be improved by utilizing the final larger section rather than the source PDF file (see [col 9 ln12-17]). Bruno further discloses Extract Sections from Sequence of Characters routine includes such textual areas (i.e. plain text version) such as paragraphs, headings, titles, and the like by identifying spaces between sets of characters... includes a unique section identifier, the coordinates that form a rectangular boundary around the section… associated with links (uplink(s) or downlink(s)) to other sections. (see col 13 ln 52-67) 
The examiner further notes that the claim 7 recites “converting the fixed layout version of the document into the plain text version of the document” and para. [0010] of the specification recites “the present invention… convert documents from a fixed-layout format to plain text and then use text processing (e.g., natural language processing (NLP), entity recognition, etc.) to extract content of elements of the text document” which the “into the plain text version” conflicts with claim 1 limitation of “from the plain text version”.
The examiner also notes that the “plain text version” is a broad term and Bruno discloses source file can be a PDF, text file, online sources from search engine and text processor or any Sequence of Characters routine includes textual areas such as paragraphs, headings, titles as “plain text version”.
The examiner further notes that the para. [0025] of the specification recites “document 124 is a fixed layout document (e.g., image, .pdf, etc.)”. Bruno discloses the PDF image file is a .pdf document including images sections and textual areas such as paragraphs, headings, titles with a fixed-layout shown in FIG. 3.

Applicant’s arguments, see Arg. page 12-13, filed on 06/28/2022, with respect to the “2. Claim Rejections - 35 USC § 103” with “… The deficiencies of the Bruno reference are described above with respect to the 35 USC §102 reference, and Koo fails to cure these deficiencies…” have been fully considered but they are not persuasive, because Bruno discloses as stated above for the independent claims 1, 8, and 14.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6 - 9, 11, 13-15, 17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 2, 4, 6-11, 13-15, 17, and 19-23 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
While independent claims 1, 8, and 14 are each directed to a statutory category (method or manufacture), they each recite a series of steps pertaining to receiving data and extracting content to be displayed based on the received data, which appears to be directed to an abstract idea.  
That is, each of independent claims 1, 8, and 14 pertain to receiving data, identifying and manipulating data for presentation based on the received data — this concept is not meaningfully different than those concepts found by the courts to be abstract (see: Intellectual Ventures v. Cap One Bank 1077: collecting, displaying and manipulating data; Intellectual Ventures v. Cap One Bank: customizing information and presenting it to users based on particular characteristics; Content Extraction: collecting data, recognizing certain data within the collected data set and storing or displaying the recognized data; Electric power: collecting information, analyzing it, and displaying certain results of the collection and analysis). 
At step 2A, prong 1, the limitations of “Identifying… a document having a fixed layout version and a plain text version…”, “identifying… a visual anchor corresponding to a text element10identifyingi…”, “determining… edge coordinates of the text element…”, “determining… text at a leading edge of the text element… and text at a trailing edge of the text element…” and “extracting…  a complete version of the text element… utilizing the determined text at the leading edge… at the trailing edge…”. The BRI of these limitations encompass, for example, a person receiving a document and identifying the terms with a list suggestion terms to select mentally based on what is observed in the document with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “wherein… is an image file and… is a text file”, and “wherein the complete version of the text element includes… the leading edge of the text element,… the trailing edge of the text element, and… intervening words between…”, The “a image file”, “a text file”, and “intervening words” steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “an image file”, “a text file”, “utilizing an edge detection analysis” and “intervening words” only amounts to a group of further suggestions of the use of the judicial exception to a particular technological environment, and the additional elements of, “identifying”, and “determining” and only amount to extra-solution activities of receiving and identifying data for use in the method and outputting a result (MPEP 2106.05(g)). Furthermore, the “identifying”, and “determining” steps recite WURC activities of “receiving or transmitting data over a network” (Symantec) and “storing and retrieving information in memory” (Versata). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
Independent claims 8 and 14 are rejected using similar analysis as claim 1.
For the dependent claims with further “… visual anchor…:… particular characters, … particular phrases,… images” of claim 2, ‘determining the text… further comprises: identifying a first word at edge coordinates of the text element… and identifying a second word at edge coordinate… utilizing OCR” of claim 4, “determining the text… further comprises:… identifying at least two words at edge coordinate… identifying at least two words at edge coordinate… utilizing OCR”  of claim 6, “… converting… into the plain text version…” of claim 7, “… analyzing the plain text version… and identifying the determined text element…” of claim 21, “… characteristics include a number of words… ” of claim 22, and “… characteristics include words in proximity…” of claim 23, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. For at least these reasons, the claimed inventions of each of dependent claims 2, 4, 6-7, 9, 11, 13, 15, 17, and 19-23  are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 8-9, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno et al. (US 9658991 B2, “”Bruno”).

As to claim 1, Bruno discloses A method comprising: 
Identifying, by one or more processors, a document having a fixed layout version and a plain text version, wherein the fixed layout version is an image file and the plain text version is a text file; (Bruno: [col 10 ln 20-33] identifying the ordering of the sections in resulting PDF image (i.e. fixed layout version) file with images areas (i.e. image file) and textual areas such as paragraphs, headings, titles (i.e. plain text version) in FIG. 3 does not coincide with the order of the stateful graphic drawing operations found in original PDF file... repeated extracting and merging of the sections of the textual areas in PDF image... results in a final section of text ordered in human-readable fashion with the order of text in the final merged file).
The examiner notes that the para. [0010] of the specification recites “the present invention… convert documents from a fixed-layout format to plain text and then use text processing (e.g., natural language processing (NLP), entity recognition, etc.) to extract content of elements of the text document” and the [0025] of the specification recites “document 124 is a fixed layout document (e.g., image, .pdf, etc.)”. Bruno discloses the PDF image file is a .pdf document including images sections and textual areas such as paragraphs, headings, titles with a fixed-layout shown in FIG. 3.
identifying, by one or more processors, a visual anchor corresponding to a text element depicted in the fixed layout version of document utilizing an edge detection analysis; (Bruno: [col 11 ln 23-26, col 16 ln 36-53] Character data, such as text of a paragraph that appears in the bounded rectangular areas (i.e. text element) in the PDF image file, would also be associated with section 320 as well as character metadata (e.g., font size, font color, etc.) (i.e. a visual anchor)… process checks for any other sections between, or partially between, the selected section and the reference section as the bottom edge of the section with a possible downlink, top edge with a uplink, or left/right for left/right link).
determining, by one or more processors, edge coordinates of the text element depicted in the fixed layout version of document; (Bruno: [col 11 ln 4-20] The detection of vertical commonality and any intervening sections can be found (i.e. determining) by processing section data which follows the row and column positional markers shown overlaid onto PDF image (i.e. fixed layout version) for the actual character data… section data includes the sections unique section identifier, rectangular boundary starting coordinates of section 320 (column 175 and row 0260), and rectangular boundary stopping coordinates of section).
determining, by one or more processors, text at a leading edge of the text element depicted in the fixed layout version of document and text at a trailing edge of the text element depicted in the fixed layout version of document, based on the determined edge coordinates; and (Bruno: [col 10 ln 26-36] the first section (i.e. leading ledge) that appears at the top of PDF image 1 (section 326) is the 26th set of stateful graphics operations found in PDF source file 350. FIGS. 5-7 show determining how repeated merging of the sections shown in PDF image 1, using the processes results in a final section (i.e. a trailing edge) of text ordered in human-readable fashion).
extracting, by one or more processors, a complete version of the text element depicted in the fixed layout version of document, from the plain text version of the document, utilizing the determined text at the leading edge of the text element and the determined text at the trailing edge of the text element, (Bruno: [col 5 ln 50-61, col 12 ln1-67, col 10 ln 20-36] a document with contents was created includes any file, text, article or source of data for use in IBM WatsonTM QA system to make a variety of knowledge extracted from or represented in documents, network sources and/or structured data sources… extracting the identified text sections of the stream of characters from the PDF source, text file… merging operations that merges all sections into the final result being a single section (i.e. complete version) where all of the characters appear in the order that they are likely intended to be read by a human reader in FIG. 7… the first section (i.e. leading ledge) that appears at the top of PDF image (section 326) is the 26th set of stateful graphics operations found in PDF source file… repeated merging of the sections till the finally section (i.e. a trailing edge).
The examiner further notes that the claim 7 recites “converting the fixed layout version of the document into the plain text version of the document” and para. [0010] of the specification recites “the present invention… convert documents from a fixed-layout format to plain text and then use text processing (e.g., natural language processing (NLP), entity recognition, etc.) to extract content of elements of the text document” which the “into the plain text version” conflicts with claim 1 limitation of “from the plain text version”. Bruno discloses extracting the identified text sections of the stream of characters such as paragraphs, headings, titles from the PDF source is applied

wherein the complete version of the text element includes the determined text at the leading edge of the text element, the determined text at the trailing edge of the text element, and one or more intervening words between the determined text at the leading edge of the text element and the determined text at the trailing edge of the text element. (Bruno: [col 10 ln 3-36, col 11 ln 4-10] FIG. 3 shows a resulting rendition of the PDF source from the first section (i.e. leading ledge) that appears at the top of PDF image 1 (section 326) is the 26th set of stateful graphics operations found in PDF source file 350. FIGS. 5-7 show how repeated merging of the sections shown in PDF image 1, using the processes results in a final section (i.e. a trailing edge) of text ordered in human-readable fashion (i.e. complete version)… The detection of vertical commonality and intervening sections (i.e. intervening words) can be found by processing section data shown overlaid onto PDF image with the actual character data (text of paragraph, titles, headings, etc.) as well as character metadata associated with, or stored with, the corresponding section in section data).

As to claim 2, Bruno discloses The method of claim 1, wherein the visual anchor is a visual depiction of information in the fixed layout version of document, selected from the group consisting of: one or more particular characters, one or more particular phrases, and one or more images. (Bruno: [col 11 ln 23-26 col 1 ln 9-14] Character data, such as text of a paragraph that appears in the bounded rectangular area (i.e. fixed layout), would be associated with section 320 as well as character metadata, e.g., font size (i.e. particular character), font color, etc., (i.e. a visual anchor)… metadata such as a particular characters and graphics… the font, font size, and font color, and a particular character (e.g., “W”, etc.) at that location).

As to claim 7, Bruno discloses The method of claim 1, further comprising: converting, by one or more processors, the fixed layout version of document into the plain text version of the document. (Bruno: [col 8 ln 59-62] FIGS. 3-7 shows a stream of characters are extracted from a PDF source file to form sections that are rendered on an output device).

Regarding claims 8-9, 14-15, and 20 these claims recite the computer program product/system performed by the method of claims 1-2, and 7, respectively; therefore, the same rationale of rejection is applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11, 13, and 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno in view of Koo et al. (US 9418304 B2, “Koo”).

As to claim 4, Bruno discloses The method of claim 1, wherein determining text at a leading edge of the text element depicted in the fixed layout version of document and text at a trailing edge of the text element depicted in the fixed layout version of document, based on the determined edge coordinates further comprises:
However, Bruno may not explicitly disclose all the aspects identifying, by one or more processors, a first word at edge coordinates of the text element that corresponds to the leading edge of the text element, utilizing optical character recognition (OCR) analysis; and
identifying, by one or more processors, a second word at edge coordinates of the text element that corresponds to the trailing edge of the text element, utilizing OCR analysis.
Koo discloses P202002313US01Page 21 of 27identifying, by one or more processors, a first word at edge coordinates of the text element that corresponds to the leading edge of the text element, utilizing optical character recognition (OCR) analysis; and (Koo: [col 12 ln 30-47, col 10 ln 25-28] the OCR engine recognizes the characters in each of the text blocks (i.e. text element) to generate an interim set of characters and recognized each word in a text block in an object as a whole like “ABC” as a first word with leading coordinate of the Text block I in FIG. 5… with a detected boundary of an text block having four points of the coordinates).
Koo discloses identifying, by one or more processors, a second word at edge coordinates of the text element that corresponds to the trailing edge of the text element, utilizing OCR analysis. (Koo: [col 12 ln 30-47, col 10 ln 25-28] the OCR engine recognizes the characters in each of the text blocks (i.e. text element) to generate an interim set of characters and recognized each word in a text block in an object as a whole like “BANK” as a second word with trailing coordinate of the Text block I in FIG. 5… with a detected boundary of a text block having four points of the coordinates).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bruno and Koo disclosing detecting the text object of an image using edge detection which are analogous art from the “same field of endeavor”, and, when Koo's recognized each word in a text block using OCR engine was combined with Bruno's detecting a character section in an image to define the coordinates and links sequence, the claimed limitation on the identifying, by one or more processors, a first word at edge coordinates of the text element that corresponds to the leading edge of the text element, utilizing optical character recognition (OCR) analysis; and
identifying, by one or more processors, a second word at edge coordinates of the text element that corresponds to the trailing edge of the text element, utilizing OCR analysis would be obvious. The motivation to combine Bruno and Koo is to provide a method for recognizing a text block in an object of the captured image of a document effectively. (See Koo [col 1 ln 16-26]).

As to claim 6, Bruno discloses The method of claim 1, wherein determining the text at the leading edge of the text element depicted in the fixed layout version of document and the text at the trailing edge of the text element depicted in the fixed layout version of document, based on the determined edge coordinates further comprises: 
However, Bruno may not explicitly disclose all the aspects identifying, by one or more processors, at least two words at edge coordinates of the text element that correspond to the leading edge of the text element, utilizing optical character recognition (OCR) analysis; and
identifying, by one or more processors, at least two words at edge coordinates of the text element that correspond to the trailing edge of the text element, utilizing OCR analysis.
Koo discloses identifying, by one or more processors, at least two words at edge coordinates of the text element that correspond to the leading edge of the text element, utilizing optical character recognition (OCR) analysis; and (Koo discloses [col 12 ln 30-47, col 10 ln 25-28] the OCR engine recognizes the characters in each of the text blocks (i.e. text element) to generate an interim set of characters and recognized each word in a text block in an object as a whole like “ABC” of “ABC BANK” or “John” of “John Doe” as the first word with leading coordinate of the Text block I in FIG. 5… with a detected boundary of an text block having four points of the coordinates).
Koo discloses identifying, by one or more processors, at least two words at edge coordinates of the text element that correspond to the trailing edge of the text element, utilizing OCR analysis. (Koo discloses [col 12 ln 30-47, col 10 ln 25-28] the OCR engine recognizes the characters in each of the text blocks (i.e. text element) to generate an interim set of characters and recognized each word in a text block in an object as a whole like “BANK” of “ABC BANK” or “Doe” of “John Doe” as the second word with leading coordinate of the Text block I in FIG. 5… with a detected boundary of a text block having four points of the coordinates).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bruno and Koo disclosing detecting the text object of an image using edge detection which are analogous art from the “same field of endeavor”, and, when Koo's recognized each word in a text block using OCR engine was combined with Bruno's detecting a character section in an image to define the coordinates and links sequence, the claimed limitation on the identifying, by one or more processors, at least two words at edge coordinates of the text element that correspond to the leading edge of the text element, utilizing optical character recognition (OCR) analysis; and
identifying, by one or more processors, at least two words at edge coordinates of the text element that correspond to the trailing edge of the text element, utilizing OCR analysis would be obvious. The motivation to combine Bruno and Koo is to provide a method for recognizing a text block in an object of the captured image of a document effectively. (See Koo [col 1 ln 16-26]).

Regarding claims 11, 13, 17, and 19 these claims recite the computer program product/system performed by the method of claims 4, and 6, respectively; therefore, the same rationale of rejection is applicable.

Claims 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno and Koo and further in view of Koul et al. (US 20170286383 A1, “Koul”).

As to claim 21, Bruno and Koo disclose The method of claim 4, wherein extracting the complete version of the text element depicted in the fixed layout version of document, from the plain text version of the document, utilizing the determined text at the leading edge of the text element and the determined text at the trailing edge of the text element, comprises: 
However, Bruno and Koo may not explicitly disclose all the aspects of the analyzing, by one or more processors, the plain text version of the document to determine a text element of the plain text version of the document that is encompassed by the first word and the second word; and 
identifying, by one or more processors, the determined text element of the plain text version of the document as the complete version of the text element based on one or more characteristics.
Koul discloses analyzing, by one or more processors, the plain text version of the document to determine a text element of the plain text version of the document that is encompassed by the first word and the second word; and (Koul: [0017, 0019] object recognition identifies objects and where are they located in an image including optical character recognition (OCR) (e. g. identifying text, character locations), document structure (i.e. plain text version document) identification such as identifying headings/fonts/structure of text by multiple words… with a scene comprises a document or menu).
The examiner notes that the “plain text version of the document” is not clearly defined, however, the [0009] of the specification recites “identify a text file of the document (e.g., a plain text file version of the document) and extract a text element corresponding to the recorded edge coordinates from the document.” The Koul discloses a document or menu with headings/fonts/structure of text is a “plain text version of the document”.
Koul discloses identifying, by one or more processors, the determined text element of the plain text version of the document as the complete version of the text element based on one or more characteristics. (Koul: [0017, 0032] optical character recognition (OCR) (e. g. identifying text, character locations), document structure (i.e. plain text version document) identification such as identifying headings/fonts/structure of text (i.e. more characteristics as the complete version) by multiple words, so the menu (i.e. complete version) can be read aloud as a whole to the user).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bruno and Koo and Koul disclosing detecting the text object of an image using edge detection which are analogous art from the “same field of endeavor”, and, when Koul's recognized the plain text version document using OCR engine was combined with Bruno in view of Koo's detecting a character section in an image to define the coordinates and links sequence, the claimed limitation on the analyzing, by one or more processors, the plain text version of the document to determine a text element of the plain text version of the document that is encompassed by the first word and the second word; and 
identifying, by one or more processors, the determined text element of the plain text version of the document as the complete version of the text element based on one or more characteristics would be obvious. The motivation to combine Bruno in view of Koo and Koul is to provide a method for capturing image of a scene with assistance to recognize properties of the scene and established feedback for a user effectively. (See Koul [0003]).

As to claim 22, Bruno in view of Koo and Koul discloses The method of claim 21, wherein the one or more characteristics include a number of words in the text element. (Bruno: [col 13 ln 58-59] sets of characters that indicates a text section, such as a paragraph, title, etc.).

As to claim 23, Bruno in view of Koo and Koul disclose The method of claim 21, wherein the one or more characteristics include words in proximity of the text element. (Bruno: [col 16 ln 36-38] the process checks for any other sections between, or partially between, the selected section and the reference section in overlap range (i.e. proximity)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176